Citation Nr: 1417243	
Decision Date: 04/17/14    Archive Date: 05/02/14

DOCKET NO.  11-21 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a compensable rating for burn scar on the face.

3.  Entitlement to a rating in excess of 10 percent for burn scars on the hands.

4.  Entitlement to a compensable rating for left (minor) forearm scars.


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from July 2004 to July 2009.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from January 2010 and May 2011 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran presented testimony at a Board hearing in May 2012, as well as at prior RO hearings, and transcripts of the hearings are associated with his claims record.  

The issue of the rating to be assigned for left (minor) forearm scars is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's PTSD does not produce or nearly approximate occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.   

2.  The Veteran does not have any characteristics of disfigurement or any unstable or painful burn scar on his face, and any such scar does not cause any other disabling effects.

3.  The Veteran's burn scars on his hands are not deep and are less than 144 square inches in area.  None of the hand scars are painful and he does not have 3 or more scars on his hands that are unstable or painful.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2013).

2.  The criteria for a compensable rating for burn scar on the face have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Codes 7800 to 7805 (2013).

3.  The criteria for a disability rating in excess of 10 percent for burn scars on the hands have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Code 7800 to 7805 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; (3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the Veteran pre-adjudication notice by a letter dated in June 2009.  Additional notice was sent in February 2011.  The notification substantially complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Furthermore, the RO granted service connection for the disabilities at issue, obviating the need for any further notice.  Dingess.  

VA also has a duty to assist a claimant under the VCAA.  VA has obtained service treatment records; assisted the Veteran in obtaining evidence; examined the Veteran for the disabilities at issue 2009, 2010, and 2012; and afforded the Veteran the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

VA has fully complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.  

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  In Fenderson v. West, 12 Vet. App. 119 (1999), and in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation or an increased rating has been disagreed with, it was possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

PTSD

The Veteran appeals the denial of a rating greater than 10 percent for his service-connected PTSD.  

The Veteran's PTSD is rated under 38 C.F.R. § 4.130's General Rating Formula for Mental Disorders, under which a 10 percent rating is warranted when there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  

A 30 percent evaluation is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.

The symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a) (2011).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 81 and 90 reflect absent or minimal symptoms (e.g., mild anxiety before an exam), good functioning in all areas, interested and involved in a wide range of activities, socially effective, generally satisfied with life, no more than everyday problems or concerns (e.g., an occasional argument with family members).  GAF scores ranging between 71 and 80 reflect that if symptoms are present they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  

Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  A score from 21 to 30 is indicative of behavior which is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas.  A score of 11 to 20 denotes some danger of hurting one's self or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement) or occasionally fails to maintain minimal personal hygiene (e.g., smears feces) or gross impairment in communication (e. g., largely incoherent or mute).  A GAF score of 1 to 10 is assigned when the person is in persistent danger of severely hurting self or others (recurrent violence) or there is persistent inability to maintain minimal personal hygiene or serious suicidal acts with clear expectation of death.  See 38 C.F.R. § 4.130 [incorporating by reference the VA's adoption of the DSM-IV, for rating purposes].

On VA psychiatric examination in July 2009, the Veteran reported nightmares twice a week and vivid recollections of an in-service blast caused by a roadside improvised explosive device.  He denied feeling depressed but reported being anxious and fidgety and having concentration difficulties.  On mental status examination, he was casually dressed and well groomed and had arrived on time for the examination.  He was polite, cooperative, pleasant, well humored, and well related.  No notable errors were made during the mental status examination, and all tasks were completed quickly.  There was no overt evidence of cognitive dysfunction or memory impairment, and no evidence of delusions or thought disorder.  The Veteran did not endorse depressive symptoms but did report a loss of libido and loss of interest in some of his favorite recreational activities.  He denied suicidal and homicidal ideation and was not judged to be at risk for harm to self or others.  The diagnosis was PTSD, and the GAF was 72.  The examiner stated that the Veteran was admirably managing his residual symptoms and considerable current stressors.  It did not appear that his symptoms would interfere with a career in law enforcement, to which he aspired.  

On VA outpatient treatment shortly thereafter in July 2009, the Veteran reported that he was able to sleep 8-10 hours per night and that his appetite, energy, and sex drive were within normal limits.  He reported significant short term memory, concentration, and attention deficit, and he was referred for neuropsychological testing.  On mental status examination he was on time, dressed casually, and well groomed, as well as pleasant and cooperative, and he maintained good eye contact and had fluent, logical speech with a normal rate and rhythm.  His mood was stable, his affect was mildly anxious, and his thought processes were goal directed and organized.  No memory, concentration, or attention deficits were found.  The GAF was 72.  On neuropsychological evaluation in August 2009, his profile was within the normal range of performance.  He showed particular skill on tests of executive functioning, learning, memory, and attention.  He had a minimal level of depression and anxiety symptoms, and a mild level of symptoms associated with PTSD.  

On VA psychiatric examination in December 2010, the Veteran reported that he had divorced the psychiatrically ill woman he was married to at the time of the July 2009 VA psychiatric examination and that he was dating a different woman.  The Veteran had full custody of his 3 year old son and continued to live with his father in a duplex.  He was employed full time in a job as a security person that he had been settled into for a period of time.  On mental status examination, the Veteran was adequately groomed, casually dressed, and alert and oriented in all spheres, and rapport was quickly established and maintained.  The Veteran described his mood as irritated after he had driven through horrible traffic to get to the evaluation.  His eye contact was appropriate and speech was normal, logical, and goal directed.  He was appropriate and cooperative and denied hallucinations and suicidal and homicidal ideation.  He was judged to be of no danger to himself or others.  His insight and judgment appeared to be grossly intact.  Adjustment disorder on medication was diagnosed, and the GAF was 75.  The examiner indicated that the disorder was not impairing the Veteran's functioning in any way and that he appeared to be living life in an extremely functional way.  

Based on the evidence, the Board concludes that a rating higher than 10 percent is not warranted for the Veteran's service-connected psychiatric disorder, as it has not resulting in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  To the contrary, the evidence shows his GAFs to be 72 to 75, and that he has been polite, cooperative, pleasant, well humored, and well related.  His appearance, speech, memory, and thought processes have been normal, and the neuropsychologist who evaluated him in August 2009 graded his depression and anxiety symptoms as minimal and his PTSD symptoms as mild.  On VA examination in December 2010, he was dating and taking care of his 3 year old son while working full time in a security job he had settled into, and his insight and judgment were intact, and the examiner indicated that his disorder was not impairing his functioning in any way and that he appeared to be living life in an extremely functional way.  The Board notes the symptoms about which the Veteran testified during his hearings.  However, what is important is the degree of occupational and social impairment caused by them, and the preponderance of the evidence shows that his symptoms result in no more than occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.  

The Veteran's PTSD symptoms are more in keeping with those listed for a 10 percent rating than for a 30 percent rating.  In sum, the Board finds that the preponderance of the evidence is against a finding that the criteria for a rating in excess of 10 percent are met at any time during the appeal period.   

Scars

The Veteran is rated as 10 percent disabled by burn scars on the hands, and as noncompensable for burn scar on the face.  

The criteria for rating scars under Diagnostic Codes 7800 to 7805 were amended effective October 23, 2008 and apply to all claims received by VA on or after October 23, 2008.  In the instant case the Veteran's claim was received in June 2009 and so the revised criteria are applicable. 

Diagnostic Code 7800 provides that the 8 characteristics of disfigurement, for purposes of rating under 38 C.F.R. § 4.118, are the following:  Scar is 5 or more inches (13 or more cm.) in length; scar is at least one-quarter inch (0.6 cm.) wide at the widest part; surface contour of scar is elevated or depressed on palpation; scar is adherent to underlying tissue; skin is hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); underlying soft tissue is missing in an area exceeding six square inches (39 sq. cm.); and skin is indurated and inflexible in an area exceeding six square inches (39 sq. cm.).

Diagnostic Code 7800 provides that a skin disorder of the head, face, or neck with one characteristic of disfigurement is rated at 10 percent disabling.  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement, is rated 30 percent disabling.  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement, is rated 50 percent disabling.  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement, is rated 80 percent disabling.  38 C.F.R. § 4.118, Diagnostic Code 7800.  

The July 2009 and February 2012 VA examination reports show that the Veteran has no scars or disfigurement of his face.  While the Veteran has testified that he has a visible facial scar which doctors confuse with acne scars, not even acne scars have been reported on examinations, and no face scars are evident in the photograph of the Veteran's face which was taken at the time of the February 2012 VA examination.  In light of the above, a compensable rating cannot be assigned under Diagnostic Code 7800 for burn scar on the face.  This Code is not applicable to the Veteran's burn scars of his hands, as they are not of his head, face, or neck.

Diagnostic Codes 7801 and 7802 provide ratings for scars, other than the head, face, or neck, that are deep or that cause limited motion or are superficial and do not cause limitation of motion, respectively.  By their terms, these Codes do not apply to the rating for burn scar of the face.  As the VA examination reports show that the Veteran's hand scars are not deep, but rather, are superficial, Diagnostic Code 7801 does not apply to them, and as they show that they are less than 144 square inches in area, Diagnostic Code 7802 does not apply permit a compensable rating for them. 

Diagnostic Code 7804 pertains to unstable or painful scars.  One or two scars that are unstable or painful are rated at 10 percent disabling.  Three or four scars that are unstable or painful are rated at 20 percent disabling.  Five or more scars that are unstable or painful are 30 percent disabling.  This is the highest rating available under this Diagnostic Code.  Note (1) to Diagnostic Code 7804 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  NOTE (2) provides that if one or more scars are both unstable and painful, 10 percent is to be added to the evaluation that is based on the total number of unstable or painful scars.  Note (3) indicates that scars evaluated under Diagnostic Codes 7800, 7801, 7802, 9r 7805 may also receive an evaluation under Diagnostic Code 7804, when applicable.  38 C.F.R. § 4.118, Diagnostic Code 7804.  

Diagnostic Code 7804 does not permit a compensable rating for the Veteran's burn scar on the face, as a painful scar is not evident.  In fact, as noted earlier, no scar is evident on  the Veteran's face.  Diagnostic Code 7804 does not permit a rating greater than 10 percent for the burn scars on the Veteran's hands, as the VA examination reports show that the Veteran does not have 3 or more scars that are unstable or painful.  The July 2009 VA examination report shows that none of the scars were which were found were painful and that there was no skin breakdown.  The December 2010 VA examination report shows that there was skin breakdown, but that none of the scars were painful on examination.  The February 2012 VA examination report shows that none of the scars were painful, and that none of the scars were unstable, with frequent loss of covering of skin over them.  

The Veteran's testimony that his left hand scar breaks open easily, and that when it does, it is painful, has been considered.  However, three examination reports have shown no pain, and only one has shown breakdown, and these are considered more probative as to whether the Veteran has scar pain or breakdown, based on the number of examinations which have occurred without the claimed manifestations being shown.  

The Veteran's testimony that his hand skin breaks open easily, and that it is painful when this occurs, has been considered.  However, he does not have three or more scars which are unstable or painful, and so a rating greater than 10 percent under Diagnostic Code 7804 is not warranted.  

Diagnostic Code 7805 provides that any other scars (including linear scars) and other disabling effects of scars should be evaluated even if not considered in a rating provided under diagnostic codes 7800 to 7804 under an appropriate diagnostic code.  38 C.F.R. § 4.118, Diagnostic Code 7805.  The July 2009 and February 2010 VA examination reports show that there is no limitation of motion or other limitation of function caused by the scars.  The VA February 2012 VA examination report shows that the Veteran's scars have no impact on his ability to work.  The Veteran's testimony that his left hand scar restricts motion at certain times has been considered.  However, there were three VA examination reports, and none of them show left hand limitation of motion due to the scar.  The fact that there are 3 VA examination reports and that none of them show limitation of motion is considered more probative than the Veteran's unsupported statement.  Accordingly, it is clear that there is no basis to assign any other compensable rating pursuant to Diagnostic Code 7805.  Accordingly, the Board concludes that there are no other disabling effects of scars which should be evaluated under any other Diagnostic Codes.

Extraschedular and total rating

In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed above. To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1). 

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. § 3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual. Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. At 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops. 

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.  

In this case, the symptoms described by the Veteran fit squarely within the criteria found in the relevant Diagnostic Codes for the disabilities at issue.  The Board notes that the examiner in December 2010 indicated that the Veteran's psychiatric disorder was not impairing his functioning in any way, and that the examiner in February 2012 indicated that the Veteran's scars do not impact his ability to work.  In short, the rating criteria contemplate not only his symptoms but the severity of his disability.  For these reasons, referral for extraschedular consideration is not warranted.  There is also no evidence (or allegation) that the Veteran's PTSD or scars have rendered him unemployable or would render him unemployable.  To the contrary, he has been working full time with no reported impairment being caused at work.  Accordingly, the matter of entitlement to a total disability rating based on individual unemployability is not raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).
 
The preponderance of the evidence is against higher ratings and there is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).


ORDER

A rating higher than 10 percent for PTSD is not warranted.  

A rating higher than 10 percent for burn scars on the hands is not warranted.

A compensable rating for burn scar on the face is not warranted.  


REMAND

The Veteran has appealed the denial of a compensable rating for left (minor) forearm shrapnel wound scars.  He feels that a compensable rating is warranted under a muscle injury code in light of 38 C.F.R. § 4.56 (2013) and Myler v. Derwinski, 1 Vet. App. 571 (1991), due to a through and through injury to his left forearm musculature.  The service treatment records which are of record do not report a through and through injury.  However, the initial treatment report does not appear to be of record, the Veteran reported a through and through shell fragment wound to his left forearm on VA examination in March 2011, and the examiner described a .25 cm oval entry wound scar on top of the Veteran's distal left forearm, and a .5 cm oval exit wound on the bottom/side of his distal forearm.  Thus, it appears that he had a through and through wound to his left forearm in service.  It is necessary to know which muscle groups were affected, and how severely, in order to accurately rate this disability.  Not all of this information is of record.  Importantly, any muscle groups involved and the severity of the injury to each have not been adequately identified.  Accordingly, remand for a VA examination is required.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA muscles examination to determine the severity of the through and through shell fragment wound to his left forearm.  The claims record should be made available to the examiner for review in connection with the examination.  The examiner should carry out all indicated studies.  The examiner should be requested to discuss the type of injury the Veteran suffered to his left forearm in active service and the treatment the injury necessitated (history from the Veteran in this regard should be considered), indicate all objective findings related to the any left forearm muscle injury and/or nerve involvement, and to indicate whether any associated loss of muscle substance, pain, weakness, and/or lack of endurance shown to exist causes moderate, moderately severe, or severe impairment in functioning.  

The examiner must state what muscle group or groups were affected by the left forearm shell fragment wound injury, and whether each muscle group injury found is best described as "slight", "moderate", "moderately severe", or "severe".  A rationale for any opinions expressed should be provided.

2.  Thereafter, readjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


